Citation Nr: 1103884	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-18 631	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical Center in Jackson, 
Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at White County Medical Center South, Searcy, 
Arkansas on December 9, 2008.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to October 
1961, and from November 1968 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2009 decision of a Department of Veterans Affairs 
(VA) Medical Center that denied payment or reimbursement of 
certain medical expenses incurred on December 9, 2008.


FINDING OF FACT

On August 10, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the appellant 
that withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant of the issue of entitlement to payment or reimbursement 
of unauthorized medical expenses incurred at White County Medical 
Center South, Searcy, Arkansas on December 9, 2008 have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, in a statement received in August 2010, the appellant 
indicated that he wanted to withdrawal this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to the issue of entitlement 
to payment or reimbursement of unauthorized medical expenses 
incurred at White County Medical Center South, Searcy, Arkansas 
on December 9, 2008, and that issue is dismissed.


ORDER

The appeal is dismissed.




		
U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


